07/02/2020



                                                                                 Case Number: DA 20-0116
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                             No. DA 20-0116

LINCOLN PROPERTIES, LLC,

       Plaintiff/Appellant,
                                                GRANT OF EXTENSION
       v.

AMERICAN EQUITY EXCHANGE,
INC.,

       Defendant/Appellee.


      Pursuant to Montana Rule of Appellate Procedure 26(1), Appellee American

Equity Exchange, Inc. is given an extension of time until August 10, 2020, to

prepare, file and serve its Response brief.




                                          1
                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                            July 2 2020